The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4-1-2021 has been entered.  Claims 1, 5, 10-11, 14, 19-20 and 20 were amended and Claim 18 cancelled.  New Claim 21 was presented. Claims 1-17 and 19-20 are pending and examined in this action. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the wherein the front faces of the stationary blade and the guide tabs are rearwardly inclined toward the cutter bade as the front faces of the stationary blade and the guide tabs extend outward along the longitudinal extension of the front faces of the stationary blade and the guide tabs,” of claim 10 and 21, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 14 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
In re Claim 10, “The cutting head as claimed in claim 1, wherein the guide tabs comprise a longitudinal extension at the front face of the guide tabs beyond the teeth of the stationary blade,” is indefinite.  It is unclear if this (a longitudinal extension) is in addition to the guide tabs that extend straight lengthwise outwards in the longitudinal direction beyond the teeth of the stationary blade thereby providing a flat front face that extends lengthwise outward.  It unclear where the flat front face that extends lengthwise outward ends and the longitudinal extension begins.  This all appears to be the same surface?  The claims were examined as best understood. 
In re Claim 10, “and wherein the front faces of the stationary blade and the guide tabs are rearwardly inclined toward the cutter bade as the front faces of the stationary blade and the guide tabs extend outward along the longitudinal extension of the front faces of the stationary blade and the guide tabs,” is indefinite.  It is unclear what is being claimed as Claim 1 requires a flat front face on the guide tab.  Further, the guide table of Claim 1 does not overlap the tips of the teeth of the stationary blade.  However, “the guide tabs extend outward along the longitudinal extension of the front faces of the stationary blade and the guide tables”  It is unclear how the guide tabs can extend along the front face of the stationary blade without overlapping the stationary blade.  Further, it is unclear how the guide tabs can extend outward along the longitudinal extension of the guide tab 
In re Claim 14, “wherein at least one of the base lugs and the side lugs comprise snap-on features” is indefinite.  It is unclear if these “snap-on features” are in addition to the at least one snap on element or are these in addition to the snap on element introduced in Claim 1.  The claims were examined as requiring one snap on feature or element (the examiner notes that the scope of snap-on feature or snap-on element were interpreted as the same structure).  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 21, “and wherein the front faces of the stationary blade and the guide tabs are rearwardly inclined toward the cutter bade as the front faces of the stationary blade and the guide tabs extend outward along the longitudinal extension of the front faces of the stationary blade and the guide tabs,” is indefinite.  It is unclear what is being claimed as Claim 20 requires a flat front face on the guide tab.  Further, the guide table of Claim 20s does not overlap the tips of the teeth of the stationary blade.  However, “the guide tabs extend outward along the longitudinal extension of the front faces of the stationary blade and the guide tables”  It is unclear how the guide tabs can extend along the front face of the stationary blade without overlapping the stationary blade.  Further, it is unclear how the guide tabs can extend outward along the longitudinal extension of the guide tab (itself).  The claims were examined as best understood.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, 11, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2,262,389 to Dalkowitz in view of US 3,116,550 to De Paoli and US 7,488,135 to Zhuk and further in view of US 3,107,423 to Caesar. 
In re Claim 1, Dalkowitz teaches a cutting head for a hair cutting appliance (see Figs. 1-2), the cutting head comprising: 
a blade set (see Fig. 2a, #102, #24) comprising a stationary blade (see Fig. 2a, #102 and Pg. 3. ll. 37-44 of the left Colum) and a cutter blade (see Fig. 2a, #24; see also Fig. 3) each including at least one toothed leading edge jointly defined by respective teeth of the stationary blade and the cutter blade (see Figs. 2a, #102, #24), the teeth of the stationary blade and the cutter blade extending lengthwise in a longitudinal direction outwards from the appliance (see Fig. 2a), 
a skin protector comprising a plurality of guide tabs that extend lengthwise in the longitudinal direction and are longitudinally aligned with the teeth of the stationary blade (see annotated Fig. 2a, below),
wherein the stationary blade further comprises a front face at the teeth thereof that extends in the longitudinal direction (top surface of #102 and Pg. 3. ll. 37-44 of the left Colum), the front face of the stationary blade being arranged to face a user's skin (see Fig. 2a), when in operation, wherein the cutter blade is at least partially arranged at a rear face of the stationary blade facing away from the front face of the stationary blade at the teeth of the stationary blade (see Fig. 2a, showing #24 below #102), 

wherein the guide tabs are arranged longitudinally adjacent without overlap to longitudinal tips of the teeth of the stationary blade in a longitudinally displaced position (see annotated Fig. 2a, below, showing the guide tabs adjacent and not overlapping the blades), wherein the guide tabs extend straight lengthwise outwards in the longitudinal direction beyond the teeth of the stationary blade thereby providing a flat front face that extends lengthwise outward (see annotated Fig. 2a, below), the front face of the guide tabs being arranged to face a user's skin when in operation (the flat front faces of Fig. 2a are arranged to face a user’s skin in operation), wherein following the lengthwise outward extension of the front face of the guide tabs, the guide tabs extend lengthwise inward towards the appliance (see annotated Fig. 2a, below), wherein the lengthwise outward extension of the front face of the guide tabs is parallel to the longitudinal extension of the front face of the stationary blade (see Fig. 2a, below).


    PNG
    media_image1.png
    403
    510
    media_image1.png
    Greyscale



Dalkowitz does not teach wherein the front face of the guide tabs is rearwardly offset from the front face of the stationary blade towards the rear face, and 
wherein the skin protector comprises at least one snap-on element that is adapted to a corresponding engagement portion of a housing region of the cutting head.

DePaoli teaches to provide a skin protector that is below or rearwardly offset from the front face of the stationary blade (see annotated Fig. 1, below). DePaoli is silent as to why the guard is below the blade; however, Zhuk teaches that it is old and well known in the art of cutting hairs, to provide an exposure that in neutral exposure, positive exposure, or negative exposure (see Zhuk, Col. 1, ll. 15-30).  In the same field 

    PNG
    media_image2.png
    619
    1183
    media_image2.png
    Greyscale


Caesar teaches wherein the skin protector comprises at least one snap-on element (see Fig. 19, #117; see also fig. 16 #98) that is adapted to a corresponding engagement portion of a housing region of the cutting head (see Fig. 19, #108; see Fig. 16, #94). 

 It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to modify the skin protector of Dalkowitz to have the guide tabs and the snap on element as taught be either of the either of the embodiments disclosed in Figs. 15-16 or 18-19 of Caesar.  Doing so is the use of a known technique to improve a 

In re Claim 2, Dalkowitz, DePaoli, Zhuk and Caesar, for the reasons above in re claim 1 teaches wherein the skin protector comprises the plurality guide tabs arranged in a row extending from a frame body (see e.g., Dalkowitz, Fig. 3) wherein the guide tabs of the row alternate with spacing slots arranged therebetween (see e.g., Dalkowitz, Fig. 3 slots between the guide tabs) that are aligned with respective tooth spaces arranged between the teeth of the stationary blade (see Figs. 4-6 of Dalkowitz).

In re Claim 3, Dalkowitz, DePaoli, Zhuk and Caesar, for the reasons above in re claim 1, teaches wherein the number of the teeth at the stationary blade is equal to or greater than the number of the guide tabs at the skin protector, wherein a ratio of the number of the teeth of the stationary blade to the number of the guide tabs at the skin protector is an integer number (see Dalkowitz Figs. 3-4 and 6 each #17 having a #6).  

In re Claim 4, Dalkowitz, DePaoli, Zhuk and Caesar, for the reasons above in re claim 1, teaches wherein the at least one toothed leading edge of the stationary blade and the cutter blade define a first toothed leading edge and a second toothed leading edge that is facing away from the first leading edge (see Fig. 3 of Dalkowitz teaches two toothed edges #17 and #24), wherein the first toothed leading edge and the second toothed leading edge are longitudinally spaced from each other (see Fig. 2a of 

In re Claim 5, Dalkowitz, DePaoli, Zhuk and Caesar, for the reasons above in re Claim 1, teaches wherein the teeth of the stationary blade at the first toothed leading edge and the teeth of the stationary blade of the second toothed leading edge are laterally offset from each other (when the blade reciprocates the blades are laterally offset from one another), and wherein the first arrangement of guide tabs and the second arrangement of guide tabs are longitudinally offset from each other (see Dalkowitz Fig. 2a).

In re Claim 6, Dalkowitz, DePaoli, Zhuk and Caesar for the reasons above in re Claim 1, teaches wherein the skin protector is arranged as an attachment skin protector that is releasably attachable to the cutting head (see Caesar Figs. 16/19) and made of one part (see Caesar).  However, modified Dalkowitz does not teach the material of the skin protector as resilient material.  DePaoli teaches that it is old and well known to make skin protectors as an integrally formed part made from resilient material (see DePaoli, Col. 1, ll. 48-51).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to make the skin protector out of any material known to make skin protectors, including a resilient material.  The 

In re Claim 11, Dalkowitz, DePaoli, Zhuk and Caesar, for the reasons above in re Claim 1, teaches wherein the front face of the guide tabs is rearwardly offset from the front face of the stationary blade (see DePaoli annotated Fig. 1, above) by an offset dimension. Modified Dalkowitz teaches portions of the skin protector offset from the front portion of the cutter.  It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to make the skin protector offset to any dimension including a range of about 0.0 mm to about 0.5mm, since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.  Here Zhuk teaches different blade exposures are known (see Zhuk, Col. 1, ll. 15-30).  As such, it would have been within the level of ordinary skill to adjust the offset in order to give the closest shave without nicking the skin (see Zhuk, Col. 1, ll. 15-30).

In re Claim 15, Dalkowitz, DePaoli, Zhuk and Caesar, for the reasons above in re Claim 1, teaches an electrically operated hair cutting appliance, the hair cutting appliance comprising a cutting head and a skin protector as claimed in claim 1 (see Dalkowitz fig. 1). 



In re Claim 17, Dalkowitz, DePaoli, Zhuk and Caesar, for the reasons above in re Claim 1, teaches wherein the guide tables of the skin protector are v-shaped (under the broadest reasonable interpretation, the guide tab have a v shape to them – see annotated Fig. 2a, below)

    PNG
    media_image3.png
    336
    264
    media_image3.png
    Greyscale


In re Claim 19, Dalkowitz, DePaoli, Zhuk and Caesar, for the reasons above in re Claim 1, teaches wherein the front face of the guide tabs is rearwardly offset from the front face of the stationary blade at the longitudinal tips of the teeth of the stationary In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.

Here Zhuk teaches different blade exposures are known (see Zhuk, Col. 1, ll. 15-30).  As such, it would have been within the level of ordinary skill to adjust the offset in order to give the closest shave without nicking the skin (see Zhuk, Col. 1, ll. 15-30).

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2,262,389 to Dalkowitz in view of US 3,116,550 to De Paoli and US 7,488,135 to Zhuk and further in view of US 3,107,423 to Caesar, and further in view of US 3,008,233 to Waggoner. 

In re Claim 7, Dalkowitz, DePaoli, Zhuk and Caesar, for the reasons above in re Claim 1, does not teach a set of separate individual skin protectors is provided that are each separately releasably attachable one at a time to the cutting head and that each differ in a number and shape of corresponding guide tabs.  However, Waggoner teaches that it is old and well known to provide different skin protectors (see the 

In re Claim 12, Dalkowitz, DePaoli, Zhuk and Caesar, for the reasons above in re Claim 1, does not teach wherein an angle of inclination between the front first portion and the second portion of the guide tabs is in the range of about 30 degrees to about 60 degrees.

However, Waggoner teaches a guard having angle of inclination between the front first portion and the second portion of the guide tabs (see Waggoner, Fig. 5 surfaces that make up protuberances #43/42).  

In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to change the protuberance to have an angle as taught by Waggoner, in the guard of modified Dalkowitz.   Doing so would provide allow for trimming the hair around the temples and provide a hair length that is longer and allow for taper trimming (see Waggoner, Col. 2, ll. 65-72). 

Modified Dalkowitz, in re Claim 1, does not teach the angle is in the range of about 30 to 60. 

However, It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to make the angle in the range of about 30 to 60, or any angle, since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.  Here, changing the angle would change the approach angle of the hair, as well as the depth amount of hair to be cut. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2,262,389 to Dalkowitz in view of US 3,116,550 to De Paoli and US 7,488,135 to Zhuk and further in view of US 3,107,423 to Caesar, and further in view of US 2003/0204956 to Chan. 

In re Claim 8, Dalkowitz, DePaoli, Zhuk and Caesar, for the reasons above in re Claim 1, does not each wherein the skin protector and the cutting head comprise at least one positioning element and at least one corresponding engagement element that are configured to define a mounting position of the skin protector at the cutting head such that reversed mounting of the skin protector is prevented.

However, Chan teaches a skin protector and the cutting head (see Fig. 1) comprise at least one positioning element (see structure of base #32 between the two . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2,262,389 to Dalkowitz in view of US 3,116,550 to De Paoli and US 7,488,135 to Zhuk and further in view of US 3,107,423 to Caesar, and further in view of US 6,684,509 to Best. 

In re Claim 9, Dalkowitz, DePaoli, Zhuk and Caesar, for the reasons above in re Claim 1, does not teach wherein the blade set and a housing region of the cutting head comprise at least one positioning element and at least one corresponding engagement element that are configured to define a mounting position for the blade set at the cutting head such that reversed mounting of the blade set is prevented.  However, Best teaches the blade set and a housing region of the cutting head comprise at least one positioning element (see Best, Fig. 2 of best showing #22 and 21 having different . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2,262,389 to Dalkowitz in view of US 3,116,550 to De Paoli and US 7,488,135 to Zhuk and further in view of US 3,107,423 to Caesar, and further in view of US 3,001,282 to Pinkas. 

In re Claim 10, Dalkowitz, DePaoli, Zhuk and Caesar, for the reasons above in re Claim 1, teaches wherein the guide tabs of the skin protector comprise a longitudinal extension (the examiner notes that combs extend in a longitudinal direction – see Fig. 2 of Dalkowitz), at the front face of the skin protector beyond the teeth of the stationary blade (see Fig. 2a of Dalkowitz). 

Modified Dalkowitz does not teach the longitudinal extension that is less than 5.0 mm, or wherein the front faces of the stationary blade and the guide tabs are rearwardly 

However, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to provide the longitudinal extension that is any dimension, including less than 5.0 mm or any measurement, since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.  Here if the designer wanted to make the trimmer larger, to cut more area of hair, he or she would provide a larger longitudinal extension.  If the designer wanted to make the trimmer smaller, to cut hair is small areas of the body, he or she would make the longitudinal extension smaller.  

However, Pinkas teaches that to incline the stationary blade (see Figs. 3-4 and Fig. 9, #12/13) and the guide tabs (see Figs. 3-4, #44/44) rearwardly inclined toward the cutter blade (#15/16 in Figs. 3-4) as the front faces of the stationary blade and the guide tabs extend outward along the longitudinal extension of the front faces of the stationary blade and the guide tabs (see Figs. 3-4, #44/44). 

In the same field of invention, trimmers/cutters of hair, it would have been obvious to one of ordinary skill in the art, to angle the cutting stationary blade and the .  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2,262,389 to Dalkowitz in view of US 3,116,550 to De Paoli and US 7,488,135 to Zhuk and further in view of US 3,107,423 to Caesar, for the reasons above in re Claim 1, and further in view of US 2,326,192 to Andis. 

In re Claim 13, Dalkowitz, DePaoli, Zhuk and Caesar,, for the reasons above in re Claim 1, does not teach wherein the skin protector comprises a loop-like closed structure formed by a frame body, wherein the closed structure surrounds a blade opening, wherein the blade set is arranged in the mounted state in the blade opening, wherein the frame body comprises two opposite, substantially laterally and vertically extending base lugs at longitudinal ends and two opposite, substantially longitudinally and vertically extending side lugs at lateral ends, and wherein at least one of the base lugs or of the side lugs comprises a mounting alignment feature.

However, Andis teaches wherein the skin protector comprises a loop-like closed structure (see Andis, Fig. 9) formed by a frame body, wherein the closed structure surrounds a blade opening (center portion of guard member in Fig. 9 of Andis), wherein the blade set is arranged in the mounted state in the blade opening (see Fig. 11 of Andis), wherein the frame body comprises two opposite, substantially laterally and vertically extending base lugs at longitudinal ends (see Fig. 9, #54’/54’) and two 

In the same field of art, guards for hair cutting/trimming, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to change the mounting structure of modified Dalkowitz with the surrounding structure of Andis.  Doing so is the substitution of one known guard structure for another known guard structure to provide a guard adjacent to the blade of the trimmer (see MPEP 2143, I, B).  Doing so allows both sides of the guard members are simultaneously mounted and positioned (see Andis, Pg. 3, ll. 50-57).  In other words, making the guard one piece allow the user secure both sides of the guards and the same time. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2,262,389 to Dalkowitz in view of US 3,116,550 to De Paoli and US 7,488,135 to Zhuk and further in view of US 3,107,423 to Caesar, for the reasons above in re Claim 1, and further in view of US 2,326,192 to Andis, and further in view of US 2003/0204956 to Chan.

In re Claim 14, Dalkowitz, DePaoli, Zhuk and Caesar, and Andis, for the reasons above in re Claim 1, teaches wherein the side lugs are coupled to basically U-shaped lateral bracket portions arranged adjacent to lateral ends of the blade set (the upper 

;

adfsnap-on features and includes at least one engagement element (see hole in 54’ for securing to the device see also Col. 3, ll. 50-57 – see also Caesar) for engaging a mating engagement element at a housing region of the cutting head.

Modified Dalkowitz does not teach wherein an opposite one of the base lugs and the side lugs does not include at least one engagement element such that the skin protector can be mounted to the housing region only in a single orientation.   

However, Chan teaches a skin protector and the cutting head (see Fig. 1) comprise at least one positioning element (see structure of base #32 between the two slits #36) and at least one corresponding engagement element (surfaces of body #10 that receives the surfaces of base #32 between slits #36) such that the skin protector can be mounted to the housing region only in a single orientation.  In the same field of invention, hair trimmers, it would have been obvious to one of ordinary skill in the art to replace the snap fit arrangement of Caesar for the alternative snap fit arrangement of Chan.  Doing so is a substitution of one known quick fit arrangement for another quick fit arrangement to obtain the predictable results of locking a skin protector to the body (see MPEP 2143, I A).   Further, the Chan design allows ensures the user place the device at the proper orientation. 

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2,262,389 to Dalkowitz in view of US 3,116,550 to De Paoli.

In re Claim 20, Dalkowitz teaches an electrically operated grooming appliance (see Fig. 1), comprising: 
a cutting head comprising a blade set (see Fig. 2a, #102, #24) including a stationary blade (see Fig. 2a, #102 and Pg. 3. ll. 37-44 of the left Colum) and a cutter blade (see Fig. 2a, #24; see also Fig. 3) each including at least one toothed leading edge jointly defined by respective teeth of the stationary blade and the cutter blade (see Figs. 2a, #102, #24), the teeth of the stationary blade and the cutter blade extending lengthwise in a longitudinal direction outwards from the appliance(see Fig. 2a); 
a skin protector comprising a plurality of guide tabs that extend lengthwise in the longitudinal direction and are longitudinally aligned with the teeth of the stationary blade (see annotated Fig, 2a, above), 
wherein the stationary blade further comprises a front face at the teeth thereof that extends in the longitudinal direction (top surface of #102 and Pg. 3. ll. 37-44 of the left Colum), the front face of the stationary blade being arranged to face a user's skin (see Fig. 2a), when in operation, wherein the cutter blade is at least partially arranged at a rear face of the stationary blade facing away from the front face of the stationary blade at the teeth of the stationary blade (see Fig. 2a, showing #24 below #102),
wherein the cutter blade can be reciprocally moved with respect to the stationary blade to cut hair (see Pg. 2, ll. 48-54 of the right Colum), 

the front face of the guide tabs being arranged to face a user's skin (the flat front faces of Fig. 2a are arranged to face a user’s skin in operation), when in operation, wherein the lengthwise outward extension of the front face of the guide tabs is parallel to the front face of the stationary blade (see annotated Fig. 2a, above); and 
a housing configured to receive the cutting head and the skin protector (see Figs. 1 “B”). 

Dalkowitz does not teach 
wherein the front face of the guide tabs is rearwardly offset from the front face of the stationary blade towards the rear face.
DePaoli teaches to provide a skin protector that is below or rearwardly offset from the front face of the stationary blade (see annotated Fig. 1, below). DePaoli is silent as to why the guard is below the blade; however, Zhuk teaches that it is old and well known in the art of cutting hairs, to provide an exposure that in neutral exposure, positive exposure, or negative exposure (see Zhuk, Col. 1, ll. 15-30).  In the same field of invention, cutting hairs, it would have been obvious to one of ordinary skill in the art, .  

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 2,262,389 to Dalkowitz in view of US 3,116,550 to De Paoli and further in view of US 3,001,282 to Pinkas. 

In re Claim 21, Dalkowitz in view of De Paoli, for the reasons above in re Claim 1, does not teach wherein the front faces of the stationary blade and the guide tabs are rearwardly inclined toward the cutter bade as the front faces of the stationary blade and the guide tabs extend outward along the longitudinal extension of the front faces of the stationary blade and the guide tabs. 

However, Pinkas teaches that to incline the stationary blade (see Figs. 3-4 and Fig. 9, #12/13) and the guide tabs (see Figs. 3-4, #44/44) rearwardly inclined toward the cutter blade (#15/16 in Figs. 3-4) as the front faces of the stationary blade and the guide tabs extend outward along the longitudinal extension of the front faces of the stationary blade and the guide tabs (see Figs. 3-4, #44/44). 

In the same field of invention, trimmers/cutters of hair, it would have been obvious to one of ordinary skill in the art, to angle the cutting stationary blade and the 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner would be open to having an interview to discuss Applicant’s view point as to what structural differences are disclosed in this application in view of the prior art in the history of the file.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G RILEY/Primary Examiner, Art Unit 3724